Name: Commission Regulation (EC) No 1637/95 of 5 July 1995 amending Regulations (EEC) No 584/92, (EC) No 1588/94 and (EC) No 629/95 as regards the transitional adjustment of certain rules on imports into the Community of certain products in the milk sector from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria, and Romania, in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 6 . 7 . 95 I EN I Official Journal of the European Communities No L 155/29 COMMISSION REGULATION (EC) No 1637/95 of 5 July 1995 amending Regulations (EEC) No 584/92, (EC) No 1588/94 and (EC) No 629/95 as regards the transitional adjustment of certain rules on imports into the Community of certain products in the milk sector from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria, and Romania, in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Regulation (EC) No 845/95 (*), lays down certain rules of application for import quotas under preferential condi ­ tions in the form of a reduction in the import levy ; whereas, since those levies are being replaced by customs duties from 1 July 1995, it is also necessary to make tran ­ sitional adjustments to those arrangements ; Whereas Commission Regulation (EC) No 623/95 of 23 March 1995, as regards the reduction in the import levy on certain products in the milk sector provided for in the Agreements between the European Community and the Republic of Bulgaria and Hungary (6) lays down certain detailed rules for the application of certain import quotas opened under preferential conditions in the form of an exemption from or reduction in the import levy ; whereas, since those levies are being replaced by customs duties from 1 July 1995, it is also necessary to make transitional adjustments to those arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas in order to take account of the existing import arrangements in the milk sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of a partial exemption from the import levy on certain milk products coming from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 584/92 (2), as last amended by Regulation (EC) No 3337/94 (3), as regards the reduction in the import levy on certain products in the milk sector provided for in the Agree ­ ments between the European Community and the Repu ­ blic of Poland, the Republic of Hungary, the Czech Repu ­ blic and the Slovak Republic, lays down certain rules of application for import quotas under preferential condi ­ tions in the form of a reduction in the import levy ; whereas, since those levies are being replaced by customs duties from 1 July 1995, it is necessary to make transi ­ tional adjustments to those arrangements ; Article 1 For the 1995/96 marketing year, the words 'levy' and 'levies' shall be replaced by the words 'customs duty' and 'customs duties' respectively in Regulations (EEC) No 584/92, (EC) No 1588/94 and (EC) No 629/95, each time that they appear. Whereas Commission Regulation (EC) No 1588/94 of 30 June 1994, as regards the reduction in the import levy on certain products in the milk sector provided for in the Agreements between the European Community and the Republic of Bulgaria and Romania (4), as last amended by Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. (') OJ No L 349, 31 . 12. 1994, p . 105. (2) OJ No L 62, 7 . 3 . 1992, p. 34. (3) OJ No L 350 , 31 . 12. 1994, p. 66 . (4) OJ No L 167, 1 . 7. 1994, p. 8 . 0 OJ No L 85, 19 . 4. 1995, p . 22. ¥) OJ No L 66, 24. 3 . 1995, p. 6. No L 155/30 I EN I Official Journal of the European Communities 6. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995 . For the Commission Franz FISCHLER Member of the Commission